DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-18, 20, 21, 23-27, 30, 32, and 35-40 are pending in the application.
Applicant’s amendment to the claims, filed on October 3, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on October 3, 2022 in response to the final rejection mailed on July 5, 2022 have been fully considered.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
The elected subject matter is: Group I, claims 16-18, 20, 21, 23-27, 30, 32, and 35-39; species A), the biochemical compound is L-tyrosine; species 1), enzyme involved in the biosynthesis of a pyrimidine nucleotide, the enzyme having orotidine-5'-phosphate decarboxylase activity; and species CC), expression of the enzyme is inhibited by a repressible promoter.  
Claims 18, 23-25, 27, and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 7, 2021.
Claims 16, 17, 20, 21, 26, 30, 32, and 35-39 are being examined on the merits with claims 16 and 20 being examined only to the extent the claim reads on the elected species. 

Claim Objections
Claim 16 is objected to in the recitation of “wherein the least one enzyme” in line 12 and in the interest of improving claim form and consistency, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “wherein the at least one enzyme”.

Claim Rejections - 35 USC § 112(b)
The rejection of claim 32 under 35 U.S.C. 112(b) as lacking antecedent basis for the limitation "the microorganism" is withdrawn in view of the applicant’s amendment to claim 32 to replace “microorganism” with “bacterium”. 

Claims 26 and 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 26 and 30 recite the limitation "the regulatory sequence".  There is insufficient antecedent basis for this limitation in the claim. The applicant may consider amending claim 26 to recite “The method according to claim 16, wherein the at least one enzyme is encoded by a gene comprising a regulatory sequence, wherein the regulatory sequence comprises an exogenous repressible promoter” and amending claim 30 to recite “The method according to claim 16, wherein the at least one enzyme is encoded by a gene comprising a regulatory sequence, an endogenous promoter, and an open reading frame encoding the enzyme, wherein the regulatory sequence comprises an operator located between the endogenous promoter and the open reading frame encoding the enzyme”. 

Claim Rejections - 35 USC § 112(a)
Claims 16, 17, 20, 21, 26, 30, 32, and 35-39 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the inventor as described in the specification,’ or they may be ‘known in the art at the time of the filing date.’"
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
As amended, the claims are drawn to a method for the production of a biochemical compound or recombinant polypeptide, the method comprising:
a) growing a bacterium having the ability to produce said biochemical compound or recombinant polypeptide, in a culture medium; and
b) reducing the growth of the bacterium by specifically inhibiting the expression of at least one enzyme involved in the biosynthesis of at least one type of nucleotide in the bacterium;
wherein the bacterium is grown in step a) to a cell density OD600 of at least 1 before step b) is initiated; and
wherein the bacterium is of the genus Escherichia or Bacillus;
wherein the biochemical compound is an L-amino acid, or mevalonate; and
wherein the least one enzyme is selected from the group consisting of an enzyme having orotidine-5’-phosphate decarboxylase activity, an enzyme having carbamoyl phosphate synthase activity, an enzyme having aspartate carbamoyltransferase activity, an enzyme having dihydroorotase activity, an enzyme having dihydroorotate dehydrogenase activity, an enzyme having orotate phosphoribosyltransferase activity, an enzyme having UMP kinase activity, an enzyme having nucleoside diphosphate kinase activity, an enzyme having cytidylate kinase activity, an enzyme having CTP synthase activity, an enzyme having phosphoribosylamine- glycine ligase activity, an enzyme having phosphoribosylglycineamide formyltransferase activity, an enzyme having phosphoribosylaminoimidazolesuccinocarboxamide synthase activity, an enzyme having phosphoribosylformylglycineamidine cyclo-ligase activity, an enzyme having N5- carboxyaminoimidazole ribonucleotide synthetase activity, an enzyme having adenylosuccinate lyase activity, an enzyme having phosphoribosylaminoimidazole-carboxamide formyltransferase activity, an enzyme having IMP cyclohydolase activity, an enzyme having adenylosuccinate synthase activity, an enzyme having IMP dehydrogenase activity, an enzyme having GMP synthase activity, and an enzyme having thymidylate synthase activity.
The specification fails to disclose a definition for or describe the intended meaning of the phrase “specifically inhibiting expression of at least one enzyme” in claim 16. The applicant’s instant remarks at the paragraph bridging pp. 6-7 appear to describe the phrase “specifically inhibiting expression of at least one enzyme” as excluding broad enzyme inhibition and meaning inhibiting the expression of only the recited enzyme to the exclusion of inhibiting either directly or indirectly the expression of non-recited enzyme(s). 
As disclosed by Turnbough et al. (Microbiol. Mol. Biol. Rev. 72:266-300, 2008; cited on Form PTO-892), transcriptional regulation of the genes of bacterial nucleotide synthesis have been found to be subject to complex regulation (particularly p. 267, column 2, middle) and genes other than nucleotide synthesis genes are embedded within and are co-transcribed with the operons of nucleotide synthesis genes (e.g., p. 272, column 2, middle). Also, Garavaglia et al. (PLoS ONE 7:e31252, 2012, 10 pages; cited on Form PTO-892) discloses that inactivation of genes belonging to the UMP biosynthetic pathway impairs production of enzymes for production of biofilm in E. coli (p. 1, Abstract) and thus one of skill in the art would recognize that inhibiting the recited enzyme expression would have the resulting effect of inhibiting expression of non-recited enzyme(s). As such, one of skill in the art would recognize that it is highly unpredictable and even highly unlikely that inhibiting the expression of the recited enzyme(s) would not also have the effect of inhibiting the expression of other non-recited enzymes. 
The specification discloses the actual reduction to practice of the following representative species – an Escherichia coli or a Bacillus subtilis genetically modified to overproduce recombinant GFP, tyrosine, mevalonate, or serine when the growth of the microorganism is reduced by inhibiting the expression or activity of thyA, purA, purB, purC, purD, purE, purH, purK, purL, purM, purN, guaA, guaB, pyrB, pyrD, pyrE, pyrF, pyrG, pyrH, cmk, and ndk using 5-fluorouracil or CRISPRi. Other than inhibiting the expression of thyA, purA, purB, purC, purD, purE, purH, purK, purL, purM, purN, guaA, guaB, pyrB, pyrD, pyrE, pyrF, pyrG, pyrH, cmk, or ndk by CRISPR interference using a dCas9 and guide RNA that targets the thyA, purA, purB, purC, purD, purE, purH, purK, purL, purM, purN, guaA, guaB, pyrB, pyrD, pyrE, pyrF, pyrG, pyrH, cmk, or ndk gene, inhibiting the activity of thymidylate synthase by addition of 5-fluorouracil to the culture medium, or inhibiting the activity of orotidine-5'-phosphate decarboxylase activity by addition of 5-fluoroorotic acid, 6-Azauridine-5'-monophosphate, 1-ribosylallopurinol-5'-phosphate or 6-iodouridine-5'-monophosphate to the culture medium to thereby inhibit the growth of the microorganism. While the specification discloses these representative species for inhibiting expression of a nucleotide synthesis enzyme, since inhibiting expression of a nucleotide synthesis enzyme would have the effect of inhibiting expression of other non-recited enzymes, one of skill in the art would recognize that the specification fails to disclose even a single representative species of inhibiting expression of at least one of the recited enzymes without also inhibiting expression of non-recited enzyme(s). Given the interpretation of “specifically inhibiting expression of at least one enzyme” as meaning inhibiting the expression of only the recited enzyme to the exclusion of inhibiting the expression of non-recited enzyme(s), given the high level of unpredictability that inhibiting the expression of the recited enzymes would not also have the effect of inhibiting the expression of other non-recited enzymes, and given that the specification fails to disclose even a single representative species of inhibiting the expression of only the recited enzyme to the exclusion of inhibiting the expression of non-recited enzyme(s), one of skill in the art would recognize that the applicant was not in possession of the claimed invention. As such, the specification, taken with the pre-existing knowledge in the art of amino acid substitution, fails to satisfy the written description requirement of 35 U.S.C. 112(a).

Claims 16, 17, 20, 21, 26, 30, 32, and 35-39 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method for the production of a recombinant protein, tyrosine, mevalonate, or serine, the method comprising: 
a)	growing a microorganism having the ability to produce said recombinant protein, tyrosine, mevalonate, or serine in a culture medium; and 
b)	inhibiting the expression of thyA, purA, purB, purC, purD, purE, purH, purK, purL, purM, purN, guaA, guaB, pyrB, pyrD, pyrE, pyrF, pyrG, pyrH, cmk, or ndk by CRISPR interference using a dCas9 and a guide RNA that targets the thyA, purA, purB, purC, purD, purE, purH, purK, purL, purM, purN, guaA, guaB, pyrB, pyrD, pyrE, pyrF, pyrG, pyrH, cmk, or ndk gene, inhibiting the activity of thymidylate synthase by addition of 5-fluorouracil to the culture medium, or inhibiting the activity of orotidine-5'-phosphate decarboxylase activity by addition of 5-fluoroorotic acid, 6-Azauridine-5'-monophosphate, 1-ribosylallopurinol-5'-phosphate or 6-iodouridine-5'-monophosphate to the culture medium to thereby inhibit the growth of the microorganism; 
wherein the microorganism is grown in step a) to a cell density OD600 of at least 1 before step b) is initiated, does not reasonably provide enablement for all methods as encompassed by the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The breadth of the claims: As amended, the claims are drawn to a method for the production of a biochemical compound or recombinant polypeptide, the method comprising:
a) growing a bacterium having the ability to produce said biochemical compound or recombinant polypeptide, in a culture medium; and
b) reducing the growth of the bacterium by specifically inhibiting the expression of at least one enzyme involved in the biosynthesis of at least one type of nucleotide in the bacterium;
wherein the bacterium is grown in step a) to a cell density OD600 of at least 1 before step b) is initiated; and
wherein the bacterium is of the genus Escherichia or Bacillus;
wherein the biochemical compound is an L-amino acid, or mevalonate; and
wherein the least one enzyme is selected from the group consisting of an enzyme having orotidine-5’-phosphate decarboxylase activity, an enzyme having carbamoyl phosphate synthase activity, an enzyme having aspartate carbamoyltransferase activity, an enzyme having dihydroorotase activity, an enzyme having dihydroorotate dehydrogenase activity, an enzyme having orotate phosphoribosyltransferase activity, an enzyme having UMP kinase activity, an enzyme having nucleoside diphosphate kinase activity, an enzyme having cytidylate kinase activity, an enzyme having CTP synthase activity, an enzyme having phosphoribosylamine- glycine ligase activity, an enzyme having phosphoribosylglycineamide formyltransferase activity, an enzyme having phosphoribosylaminoimidazolesuccinocarboxamide synthase activity, an enzyme having phosphoribosylformylglycineamidine cyclo-ligase activity, an enzyme having N5- carboxyaminoimidazole ribonucleotide synthetase activity, an enzyme having adenylosuccinate lyase activity, an enzyme having phosphoribosylaminoimidazole-carboxamide formyltransferase activity, an enzyme having IMP cyclohydolase activity, an enzyme having adenylosuccinate synthase activity, an enzyme having IMP dehydrogenase activity, an enzyme having GMP synthase activity, and an enzyme having thymidylate synthase activity.
The specification fails to disclose a definition for or describe the intended meaning of the phrase “specifically inhibiting expression of at least one enzyme” in claim 16. The applicant’s instant remarks at the paragraph bridging pp. 6-7 appear to describe the phrase “specifically inhibiting expression of at least one enzyme” as excluding broad enzyme inhibition and meaning inhibiting the expression of only the recited enzyme to the exclusion of inhibiting either directly or indirectly the expression of non-recited enzyme(s). 
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
As described above, Turnbough et al. (supra) discloses that transcriptional regulation of the genes of bacterial nucleotide synthesis have been found to be subject to complex regulation (particularly p. 267, column 2, middle) and genes other than nucleotide synthesis genes are embedded within and are co-transcribed with the operons of nucleotide synthesis genes (e.g., p. 272, column 2, middle). Also, Garavaglia et al. (PLoS ONE 7:e31252, 2012, 10 pages; cited on Form PTO-892) discloses that inactivation of genes belonging to the UMP biosynthetic pathway impairs production of enzymes for production of biofilm in E. coli (p. 1, Abstract) and thus one of skill in the art would recognize that inhibiting the recited enzyme expression would have the resulting effect of inhibiting expression of non-recited enzyme(s). As such, one of skill in the art would recognize that it is highly unpredictable and even highly unlikely that inhibiting the expression of the recited enzyme(s) would not also have the effect of inhibiting the expression of other non-recited enzymes. 
The amount of direction provided by the inventor and The existence of working examples: The specification discloses the following working examples – an Escherichia coli or a Bacillus subtilis genetically modified to overproduce recombinant GFP, tyrosine, mevalonate, or serine when the growth of the microorganism is reduced by inhibiting the expression or activity of thyA, purA, purB, purC, purD, purE, purH, purK, purL, purM, purN, guaA, guaB, pyrB, pyrD, pyrE, pyrF, pyrG, pyrH, cmk, and ndk using 5-fluorouracil or CRISPRi. Other than inhibiting the expression of thyA, purA, purB, purC, purD, purE, purH, purK, purL, purM, purN, guaA, guaB, pyrB, pyrD, pyrE, pyrF, pyrG, pyrH, cmk, or ndk by CRISPR interference using a dCas9 and guide RNA that targets the thyA, purA, purB, purC, purD, purE, purH, purK, purL, purM, purN, guaA, guaB, pyrB, pyrD, pyrE, pyrF, pyrG, pyrH, cmk, or ndk gene, inhibiting the activity of thymidylate synthase by addition of 5-fluorouracil to the culture medium, or inhibiting the activity of orotidine-5'-phosphate decarboxylase activity by addition of 5-fluoroorotic acid, 6-Azauridine-5'-monophosphate, 1-ribosylallopurinol-5'-phosphate or 6-iodouridine-5'-monophosphate to the culture medium to thereby inhibit the growth of the microorganism. While the specification discloses these working examples for inhibiting expression of a nucleotide synthesis enzyme, since inhibiting expression of a nucleotide synthesis enzyme would have the effect of inhibiting expression of other non-recited enzymes, one of skill in the art would recognize that the specification fails to disclose even a single working example of inhibiting expression of at least one of the recited enzymes without also inhibiting expression of non-recited enzyme(s).
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of inhibiting gene expression were known in the art before the effective filing date, it was not routine in the art to inhibit the expression of a nucleotide synthesis enzyme without also inhibiting expression of other non-recited enzymes.
In view of the breadth of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

RESPONSE TO REMARKS: The applicant argues that claim 16 has been amended to recite “specifically inhibiting the expression of at least one enzyme...” and that in view of this amendment, claim 16 is delimited against inhibitors that act as broad inhibitors of protein synthesis. The applicant argues that by limiting claim 16 to “specifically inhibiting the expression of at least one enzyme…”, rather than general protein synthesis inhibition, the claim can no longer be considered unlimited, or highly unpredictable, as asserted in the Office Action and the rejections under 35 U.S.C. 112(a) should be withdrawn.
The applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s amendment to recite “specifically inhibiting the expression of at least one enzyme...” in claim 16. As stated above, this phrase has been interpreted as meaning inhibiting the expression of only the recited enzyme to the exclusion of inhibiting the expression of non-recited enzyme(s) and given the high level of unpredictability and that the specification and prior art fail to disclose even a single instance of inhibiting the expression of only a nucleotide synthesis enzyme without also inhibiting the expression of non-recited enzyme(s), it is the examiner’s position that the specification fails to adequately describe and fully enable the claimed invention. 
The applicant further argues that new claim 40 recites a specific mode of inhibition that is described and enabled by the specification according to the Examiner. 
The applicant’s argument is not found persuasive. First, claim 40 is withdrawn from further consideration because it is encompassed by non-elected species BB) as set forth in the Office action mailed on March 22, 2021. Second, even assuming arguendo claim 40 was being examined on the merits, for reasons set forth above, since inhibiting expression of a nucleotide synthesis enzyme would have the effect of inhibiting expression of other non-recited enzymes, one of skill in the art would recognize that CRISPR interference would not be expected to have the effect of specifically inhibiting expression of at least one of the recited enzymes (i.e., inhibiting expression of at least one of the recited enzymes without also inhibiting expression of non-recited enzyme(s)).
For these reasons, the specification fails to adequately describe and fully enable the claimed invention.

Claims 16, 17, 20, 21, 26, 30, 32, and 35-39 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims”. See also MPEP 714.02.  MPEP § 2163.II.A.3.(b) further states, “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”. 
Claim 16 has been amended to recite “reducing the growth of the bacterium by specifically inhibiting the expression of at least one enzyme”. While the specification discloses “specifically hybridizing” in the context of inhibiting gene expression by hybridization between nucleic acid molecules, there is no apparent descriptive support for the recitation of “specifically inhibiting the expression of at least one enzyme”. The applicant is invited to show support for the limitation at issue. 

Conclusion
Status of the claims:
Claims 16-18, 20, 21, 23-27, 30, 32, and 35-40 are pending.
Claims 18, 23-25, 27, and 40 are withdrawn from consideration.
Claims 16, 17, 20, 21, 26, 30, 32, and 35-39 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Steadman/Primary Examiner, Art Unit 1656